PER CURIAM. : .Upon consideration of appellant’s response to the Court’s order of June 9, 2017, the Court has determined that the Order Denying Defendant’s Motion to Dismiss for Fruad [sic] -Upon the Court is not an appealable order. Fla. R. App. P. 9.140(b). Therefore, the Court lacks appellate jurisdiction. Furthermore, the Court declines appellant’s request to review the order by petition for writ of certiorari because appellant has failed to demonstrate that the ruling results in harm that cannot be remedied on appeal from a final judgment. See Eutsay v. State, 103 So.3d 181 (Fla. 1st DCA 2012). Accordingly, the appeal is dismissed. ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.